Citation Nr: 0734216	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 14, 
1991, for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years when 
he retired in September 1968.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that implemented a September 2004 Board 
decision that reopened and granted the appellant's claim of 
service connection for the cause of the veteran's death; the 
RO assigned August 27, 2001, as the effective date of service 
connection.  

In a December 2005 rating decision, the RO granted an earlier 
effective date of February 14, 1991, for the award of service 
connection for the cause of the veteran's death.  The 
appellant seeks an even earlier effective date.  

In October 2007, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a November 1970 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; in a letter dated later 
that month, the RO notified the appellant of the 
determination and of her appellate rights, but she did not 
appeal this determination and it became final.

2.  The appellant filed with VA an application to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death on June 5, 1975.

3.  In a September 2004 decision, the Board determined that 
the November 1970 rating decision was final but that the 
appellant had perfected an appeal of the RO's June 1975 
rating decision that had confirmed and continued the denial 
of service connection for the cause of the veteran's death.

4.  In September 2004, the Board granted service connection 
for the cause of the veteran's death.

5.  The medical evidence dated since April 1975 shows that 
the veteran's cause of death was related to service.  

6.  The appellant has not claimed that either the RO's 
unappealed November 1970 rating decision or the Board's 
September 2004 decision were clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The criteria for an effective date of June 5, 1975, for a 
grant of service connection for the cause of the veteran's 
death, have been met.  38 U.S.C.A. § 5108, 5109A, 5110, 7104, 
7111 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1100, 
20.1103, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board assigns an effective date of June 
5, 1975, for the grant of service connection for the cause of 
the veteran's death.  Given that the appellant has not 
asserted that either the September 2004 Board decision or the 
November 1970 RO decision was clearly and unmistakably 
erroneous, this constitutes a complete grant of the benefit 
sought on appeal.  Thus, because the application of the law 
to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

It is uncontested that the RO denied the appellant's initial 
claim seeking service connection for the cause of the 
veteran's death in an unappealed November 1970 rating 
decision.  The appellant seeks an effective date prior to 
February 14, 1991, for the grant of service connection for 
the cause of the veteran's death, on the basis that her June 
5, 1975, application to reopen a claim for this benefit 
remained open and pending.  In support, she emphasizes that 
in granting service connection for the cause of the veteran's 
death in September 2004, the Board specifically determined 
that she had perfected an appeal of the June 1975 RO decision 
that confirmed and continued the denial of service connection 
for the cause of the veteran's death.  As such, she 
essentially argues that the effective date should be 
retroactive to the filing of her June 5, 1975, application.  
Alternatively, in a January 2005 statement, the appellant 
asserts that the effective date should be November 13, 1970, 
the date her initial claim was denied.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

In the September 2004 decision, the Board, in considering 
whether the appellant had submitted new and material evidence 
to reopen her claim of service connection for the cause of 
the veteran's death, specifically determined that the 
unappealed November 1970 rating decision was the last final 
adjudication of the claim.  The Board further concluded that 
new and material evidence had been received since the 
November 1970 rating decision.  In doing so, the Board 
affirmatively determined that the appellant had perfected an 
appeal of a June 1975 RO rating action that confirmed and 
continued the denial of service connection for the cause of 
the veteran's death by filing an October 1975 statement that 
met the requirements for a Substantive Appeal.  Indeed, the 
Board reopened the claim and based the grant of service 
connection largely on an April 25, 1975, private medical 
opinion that was received at the RO on June 5, 1975.  These 
findings were essential to the Board's determinations that 
new and material had been submitted since November 1970 
rating decision and that service connection was warranted for 
the cause of the veteran's death and thus cannot be 
considered dicta.  See Black's Law Dictionary (7th ed. 1999), 
(defining "judicial dicta" as opinion by a court on a 
question that is not essential to the decision).

Under the doctrine of law of the case, questions settled on a 
former appeal of the same case are no longer open for review.  
See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  As such, 
judicial bodies will not generally review or reconsider 
issues that already have been decided in a previous appeal.  
See McCall v. Brown, 6 Vet. App. 215 (1994) (citing Kori 
Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 
(Fed. Cir. 1985); Browder.  In light of the foregoing, under 
the law of the case doctrine, the appellant's claim of 
service connection for the cause of the veteran's death has 
been pending since she perfected her appeal of the RO's June 
1975 rating decision by filing a Substantive Appeal in 
October 1975.

Further, although the Board acknowledges that there is no 
specific "FINDING OF FACT" or "CONCLUSION OF LAW" in those 
sections of the Board's September 2004 decision reflecting 
the Board's determination that the June 1975 rating decision 
did not become final because the appellant filed a timely 
Substantive Appeal to perfect her claim, the Board points out 
that there is no statutory or regulatory requirement that the 
Board needed to do so.  Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

Here, in an April 25, 1975, medical report the physician 
opined that the veteran's fatal cancer developed to a 
compensable degree within of his discharge.  The appellant's 
claim has been pending since June 5, 1975.  Because the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later, 
i.e., April 25, 1975, (the date of the medical evidence), 
versus June 5, 1975, (the date of receipt of the application 
to reopen), an effective date of June 5, 1975, for the cause 
of the veteran's death, is warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).

In reaching this determination, the Board reiterates that the 
appellant has not asserted that the September 2004 Board 
decision, which specifically determined that the November 
1970 was final, was clearly and unmistakably erroneous.  
Further, the appellant has not challenged the November 1970 
rating decision on the ground that it was clearly and 
unmistakably erroneous.  Because those decisions are final in 
the absence clear and unmistakable error, which has not even 
been asserted, the Board is bound by the preclusive effect of 
those determinations.  38 U.S.C.A. §§ 5109A, 7104, 7111; 38 
C.F.R. §§ 3.105, 20.1100, 20.1103, 20.1404.  Thus, 
entitlement to an effective date prior to June 5, 1975, is 
not warranted.


ORDER

An effective date of June 5, 1975, for service connection for 
the cause of the veteran's death is granted, subject to the 
controlling laws and regulations governing the disbursement 
of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


